IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

LIBERTY WALLACE,

Plaintiff,

V. CASE NO. CV418-218

and CITY OF SAVANNAH POLICE
DEPARTMENT,

)
)
)
)
)
)
CHATHAM COUNTY ANIMAL SERVICES,)
}
)
)
Defendants. )

)

 

0 R D E R

Before the Court are the Magistrate Judge's Report and
Recommendation (Doc. 6) and Supplemental Report and
Recommendation (Doc. 7). Plaintiff has failed to file any
objections to the Magistrate Judge’s findings. After careful
consideration and review of the record, the report and
recommendation and supplemental report and recommendation are
ADOPTED as the Court’s opinion in this case. As a result, this
action is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is

DIRECTED to close this case.

so oRDsRsD this ,ZZEFL day cf March 2019.

w:LL:AM T. MooRE,LdR.
UNITED sTATEs DIsTRIcT coURT
sOUTHERN DIsTRIcT oF GEORGIA

 

¢
~'.. J

